
	
		I
		112th CONGRESS
		1st Session
		H. R. 2934
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Ms. Loretta Sanchez of
			 California (for herself, Mr.
			 Campbell, and Mr. Royce)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  treatment of certain retirement plan contributions picked up by governmental
		  employers.
	
	
		1.Clarification of treatment of
			 certain retirement plan contributions picked up by governmental
			 employers
			(a)In
			 generalParagraph (2) of
			 section 414(h) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 For purposes of paragraph (1) and inserting the
			 following:
					
						(A)In
				generalFor purposes of
				paragraph (1)
						,
				and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)Treatment of
				elections between alternative benefit formulas
							(i)In
				generalFor purposes of
				subparagraph (A), a contribution shall not fail to be treated as picked up by
				an employing unit merely because the employee may make an irrevocable election
				between the application of two alternative benefit formulas involving the same
				or different levels of employee contributions.
							(ii)Application to
				existing employeesClause (i) shall be applied without regard to
				whether the employee is already covered by one of the benefit formulas referred
				to
				therein.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to years
			 ending after the date of the enactment of this Act.
			
